UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


ANNA BLAKE; LAWRENCE BLAKE,           
             Plaintiffs-Appellants,
                v.
                                                  No. 01-1634
BELL’S TRUCKING, INCORPORATED;
BELL’S BUS SERVICE, INCORPORATED,
              Defendants-Appellees.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 J. Frederick Motz, District Judge.
                          (CA-99-11-JFM)

                     Submitted: February 4, 2002

                     Decided: February 15, 2002

     Before NIEMEYER and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Barry S. Brown, Baltimore, Maryland, for Appellants. Robert G.
McGinley, Brett Schoel, MACLEAY, LYNCH, GREGG, & LYNCH,
P.C., Washington, D.C., for Appellees.
2                     BLAKE v. BELL’S TRUCKING
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Anna and Lawrence Blake ("Plaintiffs") appeal the district court’s
order granting summary judgment in favor of Bell’s Trucking, Inc.
and Bell’s Bus Service, Inc. ("Defendants") in their diversity action
for negligence, breach of contract, and loss of consortium. We affirm.

   We review de novo a district court’s order granting summary judg-
ment and view the facts in the light most favorable to the nonmoving
party. Kubicko v. Ogden Logistics Servs., 181 F.3d 544, 551 (4th Cir.
1999). Summary judgment is appropriate when no genuine issue of
material fact exists and the moving party is entitled to judgment as a
matter of law. Fed. R. Civ. P. 56(c). Once the moving party dis-
charges its burden by showing the absence of evidence to support the
nonmoving party’s case, the nonmoving party must come forward
with specific facts showing a genuine issue for trial. Celotex Corp. v.
Catrett, 477 U.S. 317, 325 (1986); Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U. S. 574, 586-87 (1986). Summary judg-
ment will be granted unless a reasonable jury could return a verdict
for the nonmoving party on the evidence presented. Anderson v. Lib-
erty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

   With these standards in mind, we affirm the district court’s order
granting summary judgment to the Defendants based upon the reason-
ing of its memorandum opinion. See Blake v. Bell’s Trucking, Inc.,
No. CA-99-11-JFM (Md. Apr. 6, 2001). We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                          AFFIRMED